Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 22, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152997(21) & 153001                                                                               Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  BRIAN KOZLOFF, Personal Representative of                                                                 Joan L. Larsen,
  the Estate of DELLA A. KOZLOFF, Deceased,                                                                           Justices
                Plaintiff-Appellee,
                                                                    SC: 152997
  v                                                                 COA: 327452
                                                                    Oakland CC: 2013-131690-NH
  JAMES A. GUILIANI, D.O., and
  CRAIG L. MAGNATTA, D.O.,
            Defendants,
  and
  PONTIAC OSTEOPATHIC HOSPITAL, d/b/a
  POH MEDICAL CENTER-OXFORD,
             Defendant-Appellant.
  _________________________________________/
  BRIAN KOZLOFF, Personal Representative of
  the Estate of DELLA A. KOZLOFF, Deceased,
                Plaintiff-Appellee,
                                                                    SC: 153001
  v                                                                 COA: 327401
                                                                    Oakland CC: 2013-131690-NH
  JAMES A. GUILIANI, D.O., and
  CRAIG L. MAGNATTA, D.O.,
            Defendants-Appellants,
  and
  PONTIAC OSTEOPATHIC HOSPITAL, d/b/a
  POH MEDICAL CENTER-OXFORD,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing an answer to the applications for leave to appeal is GRANTED. The answer
  submitted on June 21, 2016, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 22, 2016
                                                                               Clerk